Case 3:20-cv-01433-TAD-KLH Document 8 Filed 12/28/20 Page 1 of 1 PageID #: 35




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

MICHAEL WATKINS                                            CIVIL ACTION NO. 20-1433

                                                           SECTION P
VS.
                                                           JUDGE TERRY A. DOUGHTY

COMMISSARY OFFICER BAREFOOT, ET AL.                        MAG. JUDGE KAREN L. HAYES


                                          JUDGMENT

       The Report and Recommendation of the Magistrate Judge [Doc. No. 6] having been

considered, together with the written Objection [Doc. No.7] thereto filed with this Court, and,

after a de novo review of the record, finding that the Magistrate Judge’s Report and

Recommendation is correct and that judgment as recommended therein is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Michael Watkins’

claims are DISMISSED as frivolous and for failing to state claims on which relief may be

granted.

       MONROE, LOUISIANA, this 28th day of December, 2020.




                                                  ______________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
